




CHIRON GUERNSEY HOLDINGS L.P. INC.
EXECUTIVE EQUITY INCENTIVE PLAN
PROFITS INTEREST UNIT AWARD AGREEMENT
This Profits Interest Unit Award Agreement (this “Agreement”), is made as of
April 8, 2013, between Chiron Guernsey Holdings L.P. Inc., a Guernsey limited
partnership (the “Partnership”), and Timothy E. Guertin (the “Participant”):
R E C I T A L S:
WHEREAS, the Partnership has adopted the Chiron Guernsey Holdings L.P. Inc.
Executive Equity Incentive Plan, as amended from time to time (the “Plan”),
which Plan is incorporated herein by reference and made a part of this Agreement
(capitalized terms used and not otherwise defined in this Agreement shall have
the meanings set forth in the Plan or in the LP Agreement, as applicable);
WHEREAS, the Participant provides services to the Partnership or an Affiliate
thereof;
WHEREAS, the Participant has agreed to pay the Partnership $0.01 in the
aggregate pursuant to Guernsey Law in consideration for the award of Profits
Interest Units set forth herein, the receipt of which is hereby acknowledged;
WHEREAS, the General Partner has determined that it would be in the best
interests of the Partnership to make the award of Profits Interest Units
provided for herein to the Participant pursuant to the Plan and the terms set
forth herein; and
WHEREAS, the award set forth herein is designed to compensate the Participant
for his time and commitment in the performance of services to the Partnership or
an Affiliate thereof by providing the Participant with a share of the
appreciation and profits of the Partnership with respect to periods beginning
after the date hereof.
NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties hereto agree as follows:
1.Award of Profits Interest Units.
(a)    Profits Interest Units. Subject to the terms and conditions of this
Agreement and the Plan, the Partnership hereby grants to the Participant an
award of 69,252 Profits Interest Units, with a Distribution Threshold of $7.28,
in each case subject to adjustment as set forth in the Plan and this Agreement.
The Profits Interest Units shall vest in accordance with Section 2 of this
Agreement.



--------------------------------------------------------------------------------






(b)    Distributions. Distributions in respect of Profits Interest Units shall
be made to the Participant in accordance with the provisions of the LP
Agreement.
2.    Vesting. Except as provided in Section 4, the Profits Interest Units
granted to the Participant shall vest as follows:
(a)    Time Vesting Units: With respect to 50% of the Profits Interest Units
subject to this Agreement (the “Time Vesting Units”), subject to a Participant’s
continued service as a non-employee director (“Service”) under the Services
Agreement between the Participant and Chiron Holdings GP, Inc. through the
applicable vesting date, 25% of the Time Vesting Units will cliff vest on the
first anniversary of October 16, 2012 (the “Vesting Commencement Date”) and the
remaining 75% of the Time Vesting Units will then vest ratably on a quarterly
basis (e.g., every 3 months thereafter) over the following 12 quarters (36
months) thereafter (therefore, in normal course, the Time Vesting Units will
fully vest over the four years from the Vesting Commencement Date). All Time
Vesting Units, not previously forfeited, (subject to Section 4(a)), will vest
upon the consummation of a Change of Control.
(b)    Performance Vesting Units: With respect to the remaining 50% of the
Profits Interest Units subject to this Agreement (the “Performance Vesting
Units”), the Performance Vesting Units will vest as follows, subject to a
Participant’s continued Service through the applicable vesting date (except as
otherwise provided in Section 3 or 4 below):
◦
1/3 of the Performance Vesting Units will vest upon the later of (x) the
Sponsors receiving aggregate cash amounts representing a multiple of cumulative
Sponsor invested capital (excluding, for the avoidance of doubt, any Participant
investments in Class A-2 Interests of the Partnership) (“MOIC”) equal to 1.5x
and (y) the occurrence of a Change of Control, an Initial Public Offering or a
Qualifying Leveraged Recapitalization (as defined below);

◦
1/3 of the Performance Vesting Units will vest upon the later of (x) the
Sponsors receiving aggregate cash amounts representing a MOIC equal to 2.0x and
(y) (if not having previously occurred) the occurrence of a Change of Control,
an Initial Public Offering or a Qualifying Leveraged Recapitalization; and

◦
1/3 of the Performance Vesting Units will vest upon the later of (x) the
Sponsors receiving aggregate cash amounts representing a MOIC equal to 2.5x and
(y) (if not having previously occurred) the occurrence of a Change of Control,
an Initial Public Offering or a Qualifying Leveraged Recapitalization.



The General Partner shall determine what MOIC, if any, is attained in respect of
the aggregate cash amounts received by the Sponsors.





--------------------------------------------------------------------------------






If not previously forfeited, unvested Performance Vesting Units shall be
forfeited upon the final disposition by the Sponsors of all their Class A-1
Interests of the Partnership.


For purposes of calculating MOIC, Marketable Securities shall be treated as
cash.


“Qualifying Leveraged Recapitalization” shall mean one or more leveraged
recapitalizations of the Partnership resulting in aggregate distributions to the
Partners in an amount equivalent to a MOIC of 1.5x.


3.    General Termination of Service Provisions:
(a)    All vesting of Profits Interest Units will cease immediately upon a
Participant no longer providing Service to the Employer for any reason other
than due to termination by the Employer without Cause or resignation by the
Participant for Good Reason, and in such case all unvested Profits Interest
Units will be automatically canceled without consideration and forfeited on such
date.
(b)    Termination without Cause or by the Participant for Good Reason: Subject
to the provisions of Section 4, all vesting of Profits Interest Units will cease
immediately upon a Participant’s termination of Service by the Employer without
Cause or by the Participant for Good Reason and all unvested Profits Interest
Units will be automatically cancelled without consideration and forfeited on
such date except that (i) with respect to Time Vesting Interests, the
Participant will vest with respect what would have vested on the next scheduled
vesting date (e.g., 25% in the event of termination prior to the first
anniversary or what would have vested on the next quarterly vesting date in the
case of a termination after the first anniversary) and (ii) with respect to
Performance Vesting Interests (except for certain Transition Terminations in
connection with a Divestiture (as described in Section 4)), in the event that a
transaction or transactions occur within the 6 month period following such a
termination of Service which would have resulted in vesting of any portion of
the Performance Vesting Interests, the Participant shall be deemed vested in
those interests.


4.    Special Vesting Provisions
(a)    Change of Control: All Time Vesting Interests, not previously forfeited,
will vest upon the consummation of a Change of Control. In the event a Change of
Control occurs within 105 days following a Participant’s termination of Service
by the Employer without Cause or by the Participant for Good Reason, the
Participant shall be deemed to vest in all of his or her Time Vesting Interests
(i.e., disregarding the prior termination of Service for such purposes)



--------------------------------------------------------------------------------






(b)    Required Sale. In addition, in the event of a Required Sale (as defined
in the LP Agreement) which is made applicable to the Performance Vesting Units
pursuant to Section 4.5 of the LP Agreement, the Performance Vesting Units
shall, to the extent not previously vested, vest based upon the MOIC implied by
the Change of Control to which such Required Sale relates (assuming for such
purpose only that the Partners received a distribution with respect to the sale
of all of their then remaining Class A Interests at the price per Class A
Interest received in connection with such Change of Control).
5.    Rights as Holder of Profits Interest Units. The Participant shall be the
record owner of the Profits Interest Units granted hereunder unless and until
such Profits Interest Units are forfeited pursuant to Section 3 or 4,
repurchased pursuant to Section VI(F) of the Plan or Section 10 hereof or
transferred in accordance with Section 7, and as record owner shall be entitled
to all rights of a holder of Profits Interest Units; provided, that the Profits
Interest Units shall be subject to the limitations on transfer and encumbrance
set forth in this Agreement, the Plan and the LP Agreement.
6.    Investment Intent; Other Representations of Participant.
(a)    Investment Intent. The Participant hereby represents and warrants that
the Profits Interest Units must be held for investment purposes and are not
being received with a view to distribution thereof, and covenants and agrees to
make such other reasonable and customary representations as requested by the
Partnership regarding matters relevant to compliance with applicable securities
laws as are deemed necessary by counsel to the Partnership; and
(b)    No Reliance on the Partnership. In making his or her investment decision
with respect to the receipt of the Profits Interest Units, the Participant has
not relied upon the Partnership or any of its Affiliates, or any representative
thereof for any advice of any sort, including, but not limited to tax or
securities law advice.
7.    Transferability. The Participant may Transfer, directly or indirectly, any
Profits Interest Unit or any interest in any Profits Interest Unit only with the
prior written consent of the General Partner, which consent shall be withheld or
granted in the sole discretion of the General Partner, or as otherwise expressly
permitted or required under the LP Agreement. Any purported assignment, transfer
or grant by the Participant, directly or indirectly, of any Profits Interest
Unit or any interest in any Profits Interest Unit which is made without such
prior written consent or pursuant to the terms of the LP Agreement shall be
entirely null and void, ab initio.
8.    Section 83(b) Election and Certain Related Income Tax Considerations. As a
condition subsequent to the issuance of the Profits Interest Units pursuant to
this Agreement, the Participant shall execute and deliver to the Partnership,
the entity to whom the Participant provides services and the Internal Revenue
Service (the “IRS”) a timely, valid election under Section 83(b) of the Code
(the “83(b) Election”). The Participant hereby acknowledges that (x) the
Partnership has not provided, and is not



--------------------------------------------------------------------------------






hereby providing, the Participant with tax advice regarding the 83(b) Election
and has urged the Participant to consult the Participant’s own tax advisor with
respect to the income taxation consequences thereof, and (y) the Partnership has
not advised the Participant to rely on any determination by it or its
representatives as to the fair market value specified in the 83(b) Election and
will have no liability to the Participant if the actual fair market value of the
Profits Interest Units on the date hereof exceeds the amount specified in the
83(b) Election.
9.    Becoming a Partner of The Partnership; No Access to Information Regarding
The Partnership. As a further condition to the issuance of the Profits Interest
Units pursuant to this Agreement, the Participant shall execute and deliver to
the Partnership a copy of the LP Agreement, together with such other documents
as the General Partner may require, evidencing such Participant’s status as a
“Partner” (as defined in the LP Agreement) of the Partnership. Notwithstanding
the Participant’s status as a Partner of the Partnership, the Participant shall
have no right, solely by virtue of holding a Profits Interest Unit, to (a)
examine the books and records of or any other information of the Partnership or
(b) obtain any information about the identities of the other Partners of the
Partnership (or of the size or nature of such other Partners’ interests in the
Partnership).
10.    General Partner Right to Repurchase Profits Interest Units on Termination
of Service/Limited Put Rights.


(a)    The Profits Interest Units are subject to the Partnership’s right of
repurchase pursuant to Section VI (F) of the Plan. In addition, the Participant
(or the Participant’s legal representative in the event of the Participant’s
death) shall have the right, but not the obligation, to require the Issuer to
purchase their Profits Interest Units at Fair Market Value in the event of the
Participant’s death or termination of Service due to Disability, determined as
of the date of exercise of such right (which shall constitute a Put Right)
provided that (i) such Put Right may only be exercised within 90 days following
such death or termination due to Disability, (ii) the maximum dollar value of
Profits Interest that the Issuer will be required to purchase from the
Participant or their estate shall be $5,000,000 in any single calendar year and
(iii) in no event shall the Issuer be obligated to purchase more than
$20,000,000 worth of Profits Interest Units from all Participants as a group due
to exercise of a Put Right on death or termination due to Disability in any
single calendar year; provided that, to the extent limited as provided above,
any portion of the Profits Interest not purchased as a result of such limitation
shall be subject to a subsequent Put Right to the extent permitted under clauses
(ii) and (iii) and, to the extent not permitted, when such limitations would no
longer prohibit exercise of such Put Rights. Any Profits Interest Units not
repurchased pursuant to such Put Right shall remain subject to the General
Partner’s right of repurchase under Section VI(F) of the Plan and to the extent
not so repurchased shall thereafter remain outstanding to the Participant (or
legal representative), subject to the LP Agreement.



--------------------------------------------------------------------------------






(b)    Notwithstanding the foregoing, if the Participant exercises a Put Right,
the Participant shall have the right to rescind the exercise of such Put Right
within five (5) days following the General Partner’s notice to the Partnership
of its determination of the Fair Market Value of the Profits Interest Units
subject to the Put Right or, in the event the Participant has exercised its
right to a Third Party Valuation within five (5) days following its receipt of
the General Partner’s notice of the determination of Fair Market Value, within
five (5) days following the receipt of the Third Party Valuation.
11.    LP Agreement. Neither the adoption of the Plan nor the grant of any
Profits Interest Units pursuant to this Agreement shall restrict in any way the
adoption of any amendment to the LP Agreement in accordance with the terms of
such agreement.
12.    Notices. Any notice necessary under this Agreement shall be addressed to
the Partnership at the principal executive office of the Partnership and to the
Participant at the address appearing in the personnel records of the Partnership
(or one of the Partnership’s Affiliates) for the Participant or to either party
at such other address as either party hereto may hereafter designate in writing
to the other. Any such notice shall be deemed effective upon receipt thereof by
the addressee.
13.    Choice of Law; Forum. ALL ISSUES AND QUESTIONS CONCERNING THE
APPLICATION, CONSTRUCTION, VALIDITY, INTERPRETATION AND ENFORCEMENT OF THIS
AGREEMENT AND THE EXHIBITS AND SCHEDULES TO THIS AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE, WITHOUT
GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF LAW RULES OR PROVISIONS
(WHETHER OF THE STATE OF DELAWARE OR ANY OTHER JURISDICTION) THAT WOULD CAUSE
THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF
DELAWARE. EACH OF THE PARTIES HERETO HEREBY (I) IRREVOCABLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF ANY COURT LOCATED IN THE STATE OF DELAWARE FOR THE
PURPOSES OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF THIS AGREEMENT;
(II) AGREES THAT THE SERVICE OF ANY PROCESS, SUMMONS, NOTICE OR DOCUMENT BY U.S.
REGISTERED MAIL TO SUCH PERSON’S ADDRESS SET FORTH HEREIN SHALL BE EFFECTIVE
SERVICE OF PROCESS FOR ANY ACTION, SUIT OR PROCEEDING IN THE STATE OF DELAWARE
WITH RESPECT TO ANY MATTERS TO WHICH IT HAS SUBMITTED TO JURISDICTION AS SET
FORTH HEREIN IN THE IMMEDIATELY PRECEDING CLAUSE (I); AND (III) IRREVOCABLY AND
UNCONDITIONALLY WAIVES (AND AGREES NOT TO PLEAD OR CLAIM) ANY OBJECTION TO THE
LAYING OF VENUE OF ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF THIS AGREEMENT
IN ANY STATE OR FEDERAL COURT LOCATED IN THE STATE OF DELAWARE, OR THAT ANY SUCH
ACTION, SUIT OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.



--------------------------------------------------------------------------------






14.    WAIVER OF JURY TRIAL. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
IRREVOCABLY WAIVES, AND SHALL CAUSE ITS AFFILIATES TO WAIVE, ALL RIGHT TO A
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE OTHER AGREEMENTS AND INSTRUMENTS DELIVERED
HEREUNDER OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
15.    Profits Interest Units Subject to Plan and LP Agreement. By entering into
this Agreement the Participant agrees and acknowledges that (i) the Participant
has received and read a copy of the Plan and the LP Agreement and (ii) the
Profits Interest Units are subject to the Plan and the LP Agreement, the terms
and provisions of such Plan and LP Agreement are hereby incorporated herein by
reference. In the event of a conflict between any term or provision contained
herein or therein, the LP Agreement shall govern and prevail, and then in
decreasing order of seniority, the Plan and lastly, this Agreement.
16.    Rules of Construction. The parties hereto agree that they have been
represented by counsel during the negotiation and execution of this Agreement
and have participated jointly in the drafting of this Agreement and, therefore,
waive the application of any Law, holding or rule of construction providing that
ambiguities in an agreement or other document will be construed against the
party drafting such agreement or document.
17.    Definitional Provisions. Defined terms used in this Agreement in the
singular shall import the plural and vice versa. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. All references herein to Sections shall be deemed to be references
to Sections of this Agreement unless the context shall otherwise require. The
words “include,” “includes” and “including” shall be deemed to be followed by
the phrase “without limitation.” The words “hereof,” “herein” and “hereunder”
and words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement. Any
statute or laws defined or referred to herein shall include any rules,
regulations or forms promulgated thereunder from time to time and as from time
to time amended, modified or supplemented, including by succession of successor
rules, regulations or forms. Unless otherwise expressly provided herein, any
agreement, instrument or statute defined or referred to herein or in any
agreement or instrument that is referred to herein means such agreement,
instrument or statute as from time to time amended, modified or supplemented,
including (in the case of agreements or instruments) by waiver or consent and
(in the case of statutes) by succession of comparable successor statutes and
references to all attachments thereto and instruments incorporated therein. Any
reference to the number of Profits Interest Units means such Profits Interest
Units as appropriately adjusted to give effect to any share combinations,
restructuring or other capitalizations of the Partnership or its capital
structure. Any reference herein to the holder of a particular class or series of
Profits Interest Units shall be a reference to such



--------------------------------------------------------------------------------






Person solely in its capacity as a holder of that particular class or series of
such Profits Interest Units.
18.    Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.
[Signature page follows]


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.

CHIRON GUERNSEY HOLDINGS L.P. INC.

By: Chiron Holdings GP, Inc., its General Partner
By:
/s/ William J. Gumina    




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.



TIMOTHY E. GUERTIN




/s/ Timothy Guertin     















